DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed June 19, 2020.  Currently, claims 21-24 are pending.  

Priority
This application claims priority as a continuation of 16/850,537, filed April 16, 2020, 15/915,581, filed March 8, 2018 and 14/361,946, May 30, 2014, which is a 371 of CPT/US2012/067111, filed November 29, 2012 and priority to provisional applications 61/661,073, 61/565,400, filed June 18, 2012 and November 30, 2011.  
The instant claims are directed to ABCB1, rs9282564.  The provisional application filed November 30, 2011 does not support the claimed limitations.  Thus, the instant case enjoys the benefit of June 18, 2012.  

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-22, 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berde et al. (J. of Pediatrics, Vol. 119, No 1, Part 1, pages 136-141) in view of Coller et al. (Clinical, Pharmacology, & Therapeutics, Vol. 80, No. 6, pages 683-690, 2006).
Berde teaches administering methadone to pediatric patients for post-operative pain.  Berde teaches analyzing the effects of administration of morphine or methadone on postoperative analgesic requirements and pain scores in children ages 3-7.  Children administered methadone required fewer supplemental opiod analgesic drugs and had lower pain scores.  Thus, Berde teaches methadone may be administered to children following surgery to lower post-operative pain.  
Berde does not specifically teach administering methadone to the patients after considering their genotype at ABCB1 A61G.  
However, Coller teaches a method of obtaining a sample from a patient in need of treatment, genotyping the rs9282564, A61G  polymorphism and identifying the presence of the mutant G.  Coller teaches ABCB1 genetic variability influenced daily methadone dose requirements, such that subjects carrying 2 copies of the wild-type haplotype required higher doses compared with those with 1 copy and those with no copies.  Carriers of the AGCTT haplotype required significantly lower doses than noncarriers (abstract).  Coller teaches the genotype information provides clinicians with a tool for methadone dosage individualization (abstract).  Coller teaches determining demographics of the subject including their sex and race (see Table II, pages 685).  
		Therefore, it would have been prima facie obvious at the time the invention was made to have modified the treatment method of X that administers methadone for post-operative pain to have genotyped the subject prior to administration because Coller teaches different genotypes have different dose requirements.  Coller specifically teaches that different genotypes and haplotypes require different doses.  Therefore, it would have been obvious to genotype subjects prior to treatment to determine the genotype for individualization treatments to ensure neither too high or too low of doses were administered.  

Claims 21, 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kesimci et al. (Gene, Vol. 493, pages 273-277, December 13, 2011). 
Kesimci teaches analyzing the association between ABCB1 gene polymorphisms and fentanyl’s adverse effects in Turkish patients undergoing spinal anesthesia.  Kesimci teaches there is evidence that fentanyl may be a substrate for P-glycoprotein (abstract).  Kesimci teaches assessing whether an association exists between ABCB1 gene polymorphisms in patients who underwent spinal anesthesia.  The patients in Kesimci were patients scheduled for elective lower extremity surgery with spinal anesthesia.  The patients were asked standardized health questions.  
Kesimci does not specifically teach analyzing rs9282564, ABCB1 A61G for an association between ABCB1 gene polymorphisms and fentanyl’s adverse effects.  
However, Kesimci specifically teaches the ABCB1 gene may be a substrate for P-glycoprotein and analysis whether associations exist should be studied.  In particular Kesimci teaches interindividual drug response variability has been known for a long time and analysis of drug metabolism would improve drug safety (page 273, col. 1).  Kesimci teaches that are 50 SNPs within ABCB1 exons (page 273, col. 2).  It would have been prima facie obvious at the time the invention was made to have analyzed each of the known SNPs within ABCB1 exons including A61G to analyze an association between ABCB1.  It would have been obvious to try and assess the polymorphisms known in the art.  The art teaches that at the time the invention was made there was an art recognized problem of assessing whether an association exists between ABCB1 gene polymorphisms and side effects of fentanyl.  The art teaches there are 50 ABCB1 gene polymorphisms within exons of ABCB1.  The knowledge of correlation of SNPs and clinical outcome increases impact on the individualization of drug treatment (page 275, col. 2).  The ordinary artisan could have pursued the known SNPs in ABCB1 with a reasonable expectation of success to determine whether they are associated with fentanyl performance. Once the ordinary artisan determined the G allele was associated, fentanyl would have been administered.  

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art neither teaches nor suggests analyzing the recited analgesics and the ABCB1 rs9282564 genotype.  The prior art teaches analyzing fentanyl and methadone (see rejections above) but there is no teaching or suggestion to analyze Tylenol, aspirin, Aleve, Advil, dexmedetomidine or clonidine.  

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        September 27, 2022